DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (2016/0374528, “Morin”) in view of Steven (WO 2010/028120, “Steven”).
Regarding Claim 1, Morin teaches A station for suctioning dust (Ref. 205, Fig. 2, [0058]) from a robot cleaner (Ref. 200, Fig. 2, [0058]), comprising: 
a docking suction port (Ref. 227, Fig. 3, [0059]) connectable to a robot cleaner (Ref. 200, Fig. 2, [0058]); 
a dust container (Ref. 205, Fig. 2, [0059]) to store dust from the robot cleaner; 
a duct (Ref. 230a-b, Fig. 2, [0062]) connected to the docking suction port and the dust container; 
a lever (Ref. 1100, [0091], Fig. 12-13) configured to hinder a connection of the holder (Ref. 1100, [0091], Fig. 12-13) (note the lever (Ref. 1100) adjusts the duct (230c) into and out of engagement with a dust bag within the dust container thereby meeting the hindrance limitation) and the duct while the dust bag is in a separated state from the holder (Fig. 12-Fig. 13, [0092]), and the lever allows the connection of the holder and the duct while the dust bag is in a mounted state to the holder (Fig. 13, [0092]).  
However Morin teaches part of the holder disposed in the dust container, and to which a dust bag is mountable, Steven teaches a bag mounting bracket and is 
Due to the breadth of the claim limitations involving the lever Morin was noted above to be broadly readable on such limitations; However, Steven further teaches a lever (Ref. 130, Fig. 13-14, [0047])  in conjunction with a holder to move the duct into and out of engagement ([0044]) similar to Morins lever.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have substituted the lever of Stevens into the device of Morin since such a modification is merely an alternate equivalent method of moving the duct into and out of engagement with the holder/dust bag.  

Regarding Claim 2, Morin in view of Stevens teaches the limitations of Claim 1,
as described above, and Morin further teaches a driver (Ref. 218, Fig. 2, [0062]) configured to suction the dust from the robot cleaner to the dust bag when the robot cleaner is connected to the docking suction port (Fig. 2).  

Regarding Claim 3, Morin in view of Stevens teaches the limitations of claim 2, as described above, and Steven further teaches wherein the lever is rotatably coupled to the holder (Ref. 130, Fig. 13-14, [0047]), and based on the dust bag being separated 

Regarding Claim 4, Morin in view of Steven teaches the limitations of claim 3, as described above, and Morin teaches further wherein one end part of the duct is protruded and disposed in an inner space of the dust container (Fig. 230c, Fig. 13) and wherein, based on the lever being in the first state (Fig. 12), the one end part of the duct is spaced apart from the insertion opening (Fig. 12, [0090-0091]), and based on the lever being in the second state (Fig. 13), the one end part of the duct is inserted in the insertion opening (Fig. 13, [0090 -0091]).  
Additionally, Steven further teaches wherein the holder comprises an insertion opening for the one end part of the duct to be inserted (Ref. 73, Fig. 14, [0043]) 

Regarding Claim 5, Morin in view of Steven teaches the limitations of claim 3, as described above, and Steven further teaches wherein the dust container comprises: 
a protruding part (Ref. 104, [0045], Fig. 14) to interact with the lever in the first state; and 


Regarding Claim 6, Morin in view of Steven teaches the limitations of claim 5, as described above, and Steven further teaches wherein the protruding part and the accommodating part are disposed to a position facing the lever (Fig. 14) which is rotatably coupled to the holder.  

Regarding Claim 5, Morin in view of Steven teaches the limitations of claim 5, as described above, and Steven further teaches wherein the lever comprises: 
a first lever part (Ref. 130, Fig. 14, [0045]) which rotates by being interacted with a part of the dust bag based on the dust bag being coupled to the holder (Fig. 14 -16); and 
a second lever part (Ref. 138, Fig. 14, [0045]) which is integrally formed with the first lever part, interacted with the protruding part in the first state, and disposed in the accommodating part in the second state (Fig.15-16).  

Regarding Claim 8, Morin in view of Stevens teaches the limitations of claim 3, as described above, and Steven wherein the holder comprises: 
a sliding groove (Ref. 79, Fig. 14, [0044]) to which the dust bag is slidingly coupled on a surface of the holder [0044]; and 


Regarding Claim 9, Morin in view of Steven teaches the limitations of claim 8, as described above, and Steven further teaches wherein the holder comprises: 
an elastic member (Ref. 138, Fig. 14, note member 138 is an elastic cam member that keeps the lever in a certain position while acting with the protrusions (Ref. 86)) pressing the lever to maintain the lever at the first state to be protruded and disposed continuously on the surface of the holder (Fig. 15).  

Regarding Claim 10, Morin in view of Stevens teaches the limitations of claim 3, as described above, and Steven further teaches wherein the holder comprises a lever groove (Ref. 66 & 70, Fig. 15) provided for the lever to rotate, and wherein the lever moves between the first state, which is protruded and disposed on the one surface of the holder, and the second state, which is rotated by being interacted with dust bag (Fig. 15-16, [0048]).  

Regarding Claim 11, Morin in view of Stevens teaches the limitations of claim 1, as described above, and Morin further teaches an inner space of the dust container (Ref. connected to be openable and closable, and comprising a cover member (Ref. 1110, Fig. 11) including an interacting member (Ref. 1105, Fig. 12-13) protruded toward the inner space of the dust container, wherein the holder comprises a cover interacting part (Ref. 


    PNG
    media_image1.png
    332
    360
    media_image1.png
    Greyscale


Regarding Claim 12, Morin in view of Stevens teaches the limitations of claim 1, as described above, and Morin further teaches wherein the holder, based on the holder and the duct being in a coupled state (Fig. 13), is coupled on a contact surface of the dust container [0098] (note due to the limitations set forth in claim 1 the holder as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (5,935,280), Harrelson (6,560,816), Bosses (2007/0074367), Schmierer (5,472,465), describes bag mounting systems and is considered pertinent to the problem faced by the inventor to easily remove dust bags from a robot cleaning docking station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723